                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

    UNITED STATES OF AMERICA,

                       Plaintiff,                                4:16-CR-3102

    vs.
                                                                     ORDER
    MOSES CHILDS, JR.,

                       Defendant.


          This matter is before the Court on correspondence from the defendant
that was docketed by the Clerk of the Court as a motion to appoint counsel
(filing 34). That motion will be denied.
          The defendant represents that he is seeking appointed counsel because
he is "trying to file a habeas corpus" and needs "help filling out the paperwork."
Filing 34 at 1. The Court may appoint counsel to represent a habeas petitioner
if it "determines that the interests of justice so require." 18 U.S.C. §
3006A(a)(2)(B); see Martin v. Fayram, 849 F.3d 691, 699 (8th Cir. 2017). But
this Court is not persuaded that counsel should be appointed here—or, at least,
that counsel should be appointed by this Court at this point for purposes of
pursuing federal habeas relief.1
          It's not clear what sort of habeas petition the defendant is looking to file,
or at what judgment it would be directed—but, there are only so many
possibilities. The defendant was convicted in the Northern District of Iowa in
2004 of being a felon in possession of a firearm and ammunition. Filing 1 at 8.
He was released in 2016, and his supervised release jurisdiction was

1   The Court assumes that the defendant is contemplating a federal habeas petition. If he
wants to file something in state court, he should ask a state court to appoint counsel.
transferred to Nebraska. Filing 1 at 1, 9. But in 2017, he was charged with
sexual assault in Nebraska. Filing 5 at 2. The Court is informed that he has
been convicted and sentenced on that charge. And, of course, sexual assault
would also be a violation of the terms of the defendant's supervised release—
so, a petition for offender under supervision is pending in this Court. Filing 5.
      The defendant could be attempting to assert a habeas challenge to his
2004 federal conviction. And, in fact, that might be the fairest interpretation
of his motion. See filing 34 at 1. A federal supervised releasee is sufficiently "in
custody" for purposes of 28 U.S.C. § 2255. Masten v. United States, 752 F.3d
1142, 1146 n.2 (8th Cir. 2014). But a § 2255 motion must be filed "with the
court which imposed the sentence"—that is, the U.S. District Court for the
Northern District of Iowa. See United States v. Sandles, 469 F.3d 508, 517 (6th
Cir. 2006); United States v. Zehringer, No. 08-cv-861, 2008 WL 2828842, at *1
(D. Minn. July 21, 2008); see also Ojo v. I.N.S., 106 F.3d 680, 683 (5th Cir.
1997). Only the sentencing court has jurisdiction over a § 2255 petition. Nichols
v. Symmes, 553 F.3d 647, 649 (8th Cir. 2009). So, if the defendant wants
counsel to challenge his 2004 conviction, he should ask the district court in the
Northern District of Iowa.
      Other possibilities fare no better. The defendant could be trying to
challenge his recent state court conviction pursuant to 28 U.S.C. § 2254—but
it's the Court's understanding, at least as of the last hearing in this case, that
the defendant is pursuing a direct appeal in state court. And, in fact, he's
required to exhaust his state-court remedies before pursuing federal habeas
relief. See § 2254(b)(1)(A); Rose v. Lundy, 455 U.S. 509, 515 (1982). So, that
claim would be unripe, as is a related request for counsel. See Sabot v. Braun,
No. 1:17-CV-068, 2017 WL 3598530, at *1 (D.N.D. July 18, 2017), report and
recommendation adopted, No. 1:17-CV-068, 2017 WL 3595476 (D.N.D. Aug. 21,



                                       -2-
2017); Hahn v. Minnesota, No. 12-cv-2154, 2013 WL 5230750, at *2 (D. Minn.
Sept. 17, 2013) see also Carbajal v. Lynn, 640 F. App'x 811, 813 (10th Cir.
2016); cf. Grass v. Reitz, 643 F.3d 579, 584 (8th Cir. 2011. Or, the defendant
might want to challenge revocation of his supervised release—but that remains
pending, and the defendant already has counsel.
      In short, the Court finds no basis in the defendant's motion for this Court
to appoint counsel. If, as the Court suspects, the defendant intends to seek
relief from his 2004 conviction, he must pursue that relief in the Northern
District of Iowa, and it is that court's prerogative to decide whether appointed
counsel is appropriate.


      IT IS ORDERED that the defendant's motion to appoint counsel
      (filing 34) is denied.


      Dated this 16th day of January, 2019.


                                            BY THE COURT:



                                            John M. Gerrard
                                            Chief United States District Judge




                                      -3-
